Name: 2004/266/EC: Commission Decision of 17 March 2004 authorising the indelible printing of prescribed information on packages of seed of fodder plants (Text with EEA relevance) (notified under document number C(2004) 819)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  plant product;  means of agricultural production
 Date Published: 2004-03-20

 Avis juridique important|32004D02662004/266/EC: Commission Decision of 17 March 2004 authorising the indelible printing of prescribed information on packages of seed of fodder plants (Text with EEA relevance) (notified under document number C(2004) 819) Official Journal L 083 , 20/03/2004 P. 0023 - 0025Commission Decisionof 17 March 2004authorising the indelible printing of prescribed information on packages of seed of fodder plants(notified under document number C(2004) 819)(Text with EEA relevance)(2004/266/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed(1), as last amended by Directive 2003/61/EC(2), and in particular the last sentence of Article 10(1)(a) thereof,Whereas:(1) Commission Decision 87/309/EEC of 2 June 1987 authorising the indelible printing of prescribed information on packages of seed of certain fodder plant species(3), has been substantially amended several times(4). In the interests of clarity and rationality the said Decision should be codified.(2) Fodder plant seed should not normally be placed on the market unless its packages are labelled with an official label in accordance with the provisions laid down in Directive 66/401/EEC.(3) However, the indelible printing of the required information on the package itself, on the basis of the model laid down for the label, may be authorised.(4) In respect of cereal seed, Commission Decision 80/755/EEC of 17 July 1980 authorising the indelible printing of prescribed information on packages of cereal seed(5), as amended by Decision 81/109/EEC(6), authorised the indelible printing of the prescribed information on the package itself, on the basis of the model laid down for the label, under certain conditions which ensured that responsibility rested with the certification authority. Since that system has proved to be useful, a similar authorisation should be granted, under the same conditions, in respect of fodder plants.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agricultural, Horticulture and Forestry,HAS ADOPTED THIS DECISION:Article 11. The Member States are hereby authorised, under the conditions laid down in paragraph 2, to provide for the printing under official supervision of the prescribed information on packages of seed of fodder plant species of the categories "basic seed" and "certified seed".2. The following conditions shall apply in respect of the authorisation granted in paragraph 1:(a) the prescribed information shall be printed or stamped indelibly on the package;(b) the lay-out and the colour of the printing or the stamp shall be in accordance with the model for the label used in the Member State concerned;(c) of the prescribed information, at least that required under Annex IV, part A, point I(a)(3) and (3a) to Directive 66/401/EEC shall be printed or stamped when samples are taken pursuant to Article 7(2) of that Directive, the printing or stamping being done officially or under official supervision;(d) in addition to the prescribed information, each package shall have an officially attributed individual serial number which shall have been printed or stamped indelibly on it by the package printing firm; that firm shall inform the certification authority of the quantities of packages issued, including their serial numbers;(e) the certification authority shall keep records of the quantities of seed thus marked, including the number and contents of the packages of each lot, as well as the serial numbers referred to under (d);(f) producers' records shall be subject to supervision by the certification authority.Article 2The Member States shall notify the Commission of the conditions under which they make use of the authorisation granted in Article 1.The Commission shall inform the other Member States thereof.Article 3Decision 87/309/EEC is repealed.References to the repealed Decision shall be construed as references to this Decision and shall be read in accordance with the correlation table in Annex II.Article 4This Decision is addressed to the Member States.Done at Brussels, 17 March 2004.For the CommissionDavid ByrneMember of the Commission(1) OJ 125, 11. 7. 1966, p. 2298/66 (English Special Edition, Series I, p. 132).(2) OJ L 165, 3.7.2003, p. 23.(3) OJ L 155, 16.6.1987, p. 26.(4) See Annex I(5) OJ L 207, 9.8.1980, p. 37.(6) OJ L 64, 11.3.1981, p. 13.ANNEX IRepealed Decision with its successive amendments>TABLE>ANNEX IICorrelation table>TABLE>